Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of dependent claim 15 and dependent claim 16 together with all of the limitations of claim 10 would be allowable over the prior art of record. 
Response to the applicant’s arguments and amendments
The previous rejection is withdrawn.  A new search has been conducted.  A new reference was found.  Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    972
    1376
    media_image1.png
    Greyscale

Claim 1 is amended to recite and the primary reference is silent but Castillo teaches “…flying the UAV and attached releasable crawler to a proximity of the curved ferromagnetic surface exhibiting cylindrical or spherical curvature;….of the UAV toward the cylindrical or spherical curvature…attaching to the curved ferromagnetic surface…maintaining the attachment of the legs to the curved ferro magnetic surface…detaching…the attached crawler on to the curved ferromagnetic surface…maneuvering…on the curved ferromagnetic surface…inspecting or maintaining the curved ferromagnetic surface using the magnetically attached crawler:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10023326B2 to Byers et al. that was filed in 2015 and in view of U.S. Patent No.: 5,363,935 to Schempft that was filed in 1993 and in view of U.S. Patent Application Pub. No.: US20210142271A1 to Reuben Burch et al. that was filed in 2016 (hereinafter “Reuben”) and in view of U.S. Patent No.: 10633093 B2 to Castillo-Effen et al. that was filed on 11-8-18 (hereinafter “Castillo”). 

    PNG
    media_image2.png
    649
    754
    media_image2.png
    Greyscale

Byers discloses “…flying the UAV to a proximity of the ferromagnetic surface;” (see FIG. 5, blocks 500-542)
Byers discloses “…perching the UAV on the ferromagnetic surface, comprising: (see FIG. 1 where the drone 102 is landed on a perch 106 and block 504)”
passively articulating legs of the UAV toward the curvature of the ferromagnetic surface using corresponding magnets in the legs while approaching the ferromagnetic surface;  (see FIG. 2a to 2b where the receptacles on the drone 202 connect to the legs on the perch in FIG. 2b as shown as element 222 and where the polarity can be changed to spring the uav off or secure the uav on the legs via magnets) 
    PNG
    media_image3.png
    670
    769
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    635
    674
    media_image4.png
    Greyscale

magnetically attaching the articulated legs of the UAV to the ferromagnetic surface using the corresponding magnets; and (see FIG. 2a to 2b where the receptacles on the drone 202 connect to the legs on the perch in FIG. 2b as shown as element 222 and where the polarity can be changed to spring the uav off or secure the uav on the legs via magnets)
maintaining the magnetic attachment of the legs to the ferromagnetic surface throughout the perching; (see FIG. 2a to 2b where the receptacles on the drone 202 connect to the legs on the perch in FIG. 2b as shown as element 222 and where the polarity can be changed to spring the uav off or secure the uav on the legs via magnets)”. 

    PNG
    media_image5.png
    640
    922
    media_image5.png
    Greyscale
 Byers is silent but Reuben teaches “…1. A method of inspection or maintenance of a curved ferromagnetic surface using an unmanned aerial vehicle (UAV) having a releasable crawler, the method comprising:……”   (see FIG. 3, where the internal monitor drone can inspect one or more structures using a sensor array 230; and see FIG. 8 where the drone can connect to the outside of the vehicle for inspection; see paragraph 153 where a panel of the aircraft can be detected)
detaching the crawler ….from the perched UAV; (see FIG. 8 where the paired inspection drone can connect to a steel surface on the outside of the larger vehicle  for inspection purposes; see paragraph 151-153 and where the drone has magnetics for connecting on the surface or a docking station in paragraph 65);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Byers is silent but Schempf teaches “onto the ferromagnetic surface and …maneuvering the detached crawler on the ferromagnetic surface while magnetically attaching the crawler to the ferromagnetic surface using magnetic wheels (see col. 13, lines 40-52) of the crawler”. (See col. 5, line 35 to col. 6, line 60 where the crawler robot has a magnet for affixing to the surface using the wheels and col. 13, lines 40-65)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 
    PNG
    media_image1.png
    972
    1376
    media_image1.png
    Greyscale

Claim 1 is amended to recite and the primary reference is silent but Castillo teaches “…flying the UAV and attached releasable crawler to a proximity of the curved ferromagnetic surface exhibiting cylindrical or spherical curvature;….of the UAV toward the cylindrical or spherical curvature…attaching to the curved ferromagnetic surface…maintaining the attachment of the legs to the curved ferro magnetic surface…detaching…the attached crawler on to the curved ferromagnetic surface…maneuvering…on the curved ferromagnetic surface…inspecting or maintaining the curved ferromagnetic surface using the magnetically attached crawler:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 
Byers is silent but Schempf teaches “2. The method of claim 1, wherein the curved ferromagnetic surface comprises a pipe, and maneuvering the detached crawler comprises performing circumferential scans of the pipe using the detached crawler”.  (see col. 11, lines 1-65)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 

Byers is silent but Schempf teaches “3. The method of claim 1, further comprising inspecting or maintaining the ferromagnetic surface (see col. 13, lines 40-60) during the maneuvering using a probe or tool of the crawler”. (see col. 11, lines 1-65; see claim 7 where the crawler can inspect the integrity of the walls using an ultrasonic tool)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 

    PNG
    media_image1.png
    972
    1376
    media_image1.png
    Greyscale

Claim 3 is amended to recite and the primary reference is silent but Castillo teaches “…wherein inspecting or maintaining the curved ferromagnetic surface further comprising g or maintaining the curved ferromagnetic surface during the maneuvering using  …”. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Byers is silent but Reuben teaches “…4. The method of claim 1, further comprising wirelessly communicating, from the detached crawler, with the UAV or a base station. (see paragraph 155)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Beyers discloses “5. The method of claim 1, further comprising breaking the magnetic attachment of the crawler from the ferromagnetic surface(see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air) (see FIG. 5 where in blocks 538-540 the perch is reset to dock the UAV again with the perch)  
    PNG
    media_image6.png
    976
    1009
    media_image6.png
    Greyscale

Byers is silent but Reuben teaches “..and re-docking the detached crawler with the perched UAV after the maneuvering”. (See FIG. 11, where after an inspection is completed, and the inspection profile is transmitted then an inspection vehicle returns again and is once again secured to an internal docking station) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 
Claim 5 is amended to recite and the primary reference is silent but Castillo teaches “…attachment of the crawler from the curved …”. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Claims 6-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10023326B2 to Byers et al. that was filed in 2015 and in view of U.S. Patent No.: 5,363,935 to Schempft that was filed in 1993 and in view of U.S. Patent Application Pub. No.: US20210142271A1 to Reuben et al. that was filed in 2016 and in further in view of U.S. Patent Application Pub. No.: US 2020/0095074A1 to Twin et al. filed in 2018 (hereinafter “Twin”) and is prior to the 11-29-8 date and was filed on 9-26-18 and in view of Castillo. 

Beyers discloses “6. The method of claim 1, further comprising:
breaking the magnetic attachment of the articulated legs from the ferromagnetic surface; and” (see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air) (see FIG. 5 where in blocks 538-540 the perch is reset to dock the UAV again with the perch)  
Beyers is silent but Twin teaches “…flying the magnetically detached legs of the UAV away from the ferromagnetic surface”.   (see paragraph 35-37 where the legs/anchors can be separated and flow off and in paragraph 47 and FIG. 5a these can be magnetic elements)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of TWIN with the disclosure of the primary reference to Byers that name the same inventors since TWIN teaches that a drone can include magnetic anchors or legs 215 for connection to a surface.  This can provide a temporary securement as desired and then flying off when the connection is no longer needed.  See abstract and paragraph 35-40 of Twin. 
Claim 3 is amended to recite and the primary reference is silent but Castillo teaches “…from the curved ferromagnetic surface in order to magnetically detach the articulated legs from the curved ferromagnetic surface; and  flying the magnetically detached legs of the UAV away from the curved ferromagnetic surface…”. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410;)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 
 
Beyers discloses “7. The method of claim 6, wherein the corresponding magnets comprise switchable permanent magnets, and breaking the magnetic attachment comprises switching the permanent magnets from a magnetized state to an unmagnetized state. (see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air) (see FIG. 5 where in blocks 538-540 the perch is reset to dock the UAV again with the perch)  
Byers discloses “…8. The method of claim 6, wherein breaking the magnetic attachment comprises applying leverage to the magnetically attached legs using one or more detachment actuators of the UAV”.  (see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air);
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10023326B2 to Byers et al. that was filed in 2015 and in view of U.S. Patent No.: 5,363,935 to Schempft that was filed in 1993 and in view of U.S. Patent Application Pub. No.: US20210142271A1 to Reuben et al. that was filed in 2016 and in view of Castillo. 
Byers is silent but Reuben teaches “9. The method of claim 1, further comprising scanning the proximal ferromagnetic surface using a laser scanner of the flying UAV. (See paragraph 183)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 
Claim 9 is amended to recite and the primary reference is silent but Castillo teaches “…the curved ferromagnetic surface”. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410;)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone.
Claims 10-11 and 22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10023326B2 to Byers et al. that was filed in 2015 and in view of U.S. Patent No.: 5,363,935 to Schempft that was filed in 1993 and in view of U.S. Patent Application Pub. No.: US20210142271A1 to Reuben et al. that was filed in 2016 and in view of Castillo. 

    PNG
    media_image1.png
    972
    1376
    media_image1.png
    Greyscale

Claim 10 is amended to recite and the primary reference is silent but Castillo teaches “…flying the UAV and attached releasable crawler to a proximity of the curved ferromagnetic surface exhibiting cylindrical or spherical curvature;….of the UAV toward the cylindrical or spherical curvature…attaching to the curved ferromagnetic surface…maintaining the attachment of the legs to the curved ferro magnetic surface…detaching…the attached crawler on to the curved ferromagnetic surface…maneuvering…on the curved ferromagnetic surface…inspecting or maintaining the curved ferromagnetic surface using the magnetically attached crawler:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Byers is silent but Reuben teaches “…10. A method of inspection or maintenance of a curved ferromagnetic surface using an unmanned aerial vehicle (UAV) having a releasable crawler, the method comprising: :……”   (see FIG. 3, where the internal monitor drone can inspect one or more structures using a sensor array 230; and see FIG. 8 where the drone can connect to the outside of the vehicle for inspection; see paragraph 153 where a panel of the aircraft can be detected)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Beyer discloses “…flying the UAV from an initial position to a pre-perching position in a vicinity of the ferromagnetic surface; ” (see FIG. 5, blocks 500-542)
autonomously perching the UAV on the ferromagnetic surface; (see FIG. 1 where the drone 102 is landed on a perch 106 and block 504)”
maintaining magnetic attachment of the perched UAV to the ferromagnetic surface; (see FIG. 2a to 2b where the receptacles on the drone 202 connect to the legs on the perch in FIG. 2b as shown as element 222 and where the polarity can be changed to spring the uav off or secure the uav on the legs via magnets)
Byers is silent but Reuben teaches “…releasing the crawler from the magnetically attached UAV onto the ferromagnetic surface; moving the crawler over the curved ferromagnetic surface while maintaining magnetic attachment of the released crawler to the ferromagnetic surface; (see FIG. 8 where the paired inspection drone can connect to a steel surface on the outside of the larger vehicle  for inspection purposes; see paragraph 151-153 and where the drone has magnetics for connecting on the surface or a docking station in paragraph 65)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Byers is silent but Schempf teaches “inspecting or maintaining the ferromagnetic surface using the magnetically attached crawler; and ”. (See col. 5,, line 35 to col. 6, line 60 where the crawler robot has a magnet for affixing to the surface using the wheels  and col. 13, lines 40-65)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 

Byers is silent but Reuben teaches “..re-docking the released crawler with the perched UAV” ”. (See FIG. 11, where after an inspection is completed, and the inspection profile is transmitted then an inspection vehicle returns again and is once again secured to an internal docking station).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Redocking a duplication of steps and has little patentable weight. 
Byers is silent but Reuben teaches 11. The method of claim 10, further comprising wirelessly communicating with the UAV from the released crawler. . (see paragraph 155)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10023326B2 to Byers et al. that was filed in 2015 and in view of U.S. Patent No.: 5,363,935 to Schempft that was filed in 1993 and in view of U.S. Patent Application Pub. No.: US20210142271A1 to Reuben et al. that was filed in 2016 and in further in view of U.S. Patent Application Pub. No.: US 2020/0095074A1 to Twin et al. filed in 2018 (hereinafter “Twin”) and is prior to the 11-29-8 date and was filed on 9-26-18 and in view of Castillo. 

Byers et al. discloses “…12. The method of claim 10, further comprising:
magnetically detaching the perched UAV from the ferromagnetic surface; and (see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air) (see FIG. 5 where in blocks 538-540 the perch is reset to dock the UAV again with the perch)  
Byers is silent but Twin teaches “… flying the magnetically detached UAV away from the ferromagnetic surface to the pre- perching position. ”.   (see paragraph 35-37 where the legs/anchors can be separated and flow off and in paragraph 47 and FIG. 5a these can be magnetic elements)
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of TWIN with the disclosure of the primary reference to Byers that name the same inventors since TWIN teaches that a drone can include magnetic anchors or legs 215 for connection to a surface.  This can provide a temporary securement as desired and then flying off when the connection is no longer needed.  See abstract and paragraph 35-40 of Twin. 
Claim 12 is amended to recite and the primary reference is silent but Castillo teaches “…curved ferromagnetic surface using the flying detached crawler:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Byers is silent but Reuben teaches “… 13. The method of claim 12, wherein flying the magnetically detached UAV comprises not carrying the re-docked crawler, and the method further comprises wirelessly communicating with the flying UAV from the released crawler”. (see FIG. 3, where the internal monitor drone can inspect one or more structures using a sensor array 230; and see FIG. 8 where the drone can connect to the outside of the vehicle for inspection; see paragraph 153 where a panel of the aircraft can be detected and it can communicate via a wireless transceiver 135 as desired)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Claims 14-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10023326B2 to Byers et al. that was filed in 2015 and in view of U.S. Patent No.: 5,363,935 to Schempft that was filed in 1993 and in view of U.S. Patent Application Pub. No.: US20210142271A1 to Reuben et al. that was filed in 2016 and in further in view of U.S. Patent Application Pub. No.: US 2020/0095074A1 to Twin et al. filed in 2018 (hereinafter “Twin”) and is prior to the 11-29-8 date and was filed on 9-26-18 and in view of Castillo. 

Byers is silent but Schempf teaches “ 14. The method of claim 10, wherein inspecting or maintaining the ferromagnetic surface comprises marking locations of interest on the ferromagnetic surface. . (see col. 11, lines 1-65; see claim 7 where the crawler can inspect the integrity of the walls using an ultrasonic tool and can indicate where the wall thickness is poor or deficient via a mapping in col. 12, lines 1-25)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 
Claim 14 is amended to recite and the primary reference is silent but Castillo teaches “…curved ferromagnetic surface using the flying detached crawler:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Byers is silent but Schempf teaches “ 15. The method of claim 14, wherein inspecting or maintaining the ferromagnetic surface comprises measuring a thickness of the ferromagnetic surface, and the locations of interest comprise locations whose measured thickness is below a critical value. (see col. 11, lines 1-65; see claim 7 where the crawler can inspect the integrity of the walls using an ultrasonic tool and can indicate where the wall thickness is poor or deficient via a mapping in col. 12, lines 1-25)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 
Claim 15 is amended to recite and the primary reference is silent but Castillo teaches “…curved ferromagnetic surface”. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 


Byers is silent but Reuben teaches “..16. The method of claim 14, further comprising:
magnetically detaching the perched UAV from the ferromagnetic surface; (see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air) (see FIG. 5 where in blocks 538-540 the perch is reset to dock the UAV again with the perch)  
flying the magnetically detached UAV away from the ferromagnetic surface; and …detached”. (See FIG. 11, where after an inspection is completed, and the inspection profile is transmitted then an inspection vehicle returns again and is once again secured to an internal docking station) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Byers is silent but Schempf teaches “ detecting the marked locations of interest on the ferromagnetic surface from the magnetically …UAV”. (see col. 11, lines 1-65; see claim 7 where the crawler can inspect the integrity of the walls using an ultrasonic tool and can indicate where the wall thickness is poor or deficient via a mapping in col. 12, lines 1-25)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SCHEMPF with the disclosure of the primary reference to Byers since SCHEMPF teaches that a first crawler type drone can include magnetic tracks on the drone.  The drone can then be provided in a pipe environment. The drone can scan for thickness issues where a failure may occur using an ultrasonic sensor and can be manipulated around the pipe using the magnetic tracks.   A map of all of the problem pipe areas can be performed in a fully automated manner using the crawler and a location of where a failure can occur can be provided for remediation.  See abstract and col. 11, line 5 to col. 12, line 36 and claims 1-2. 
Claim 16 is amended to recite and the primary reference is silent but Castillo teaches “…curved ferromagnetic surface using the flying detached crawler:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Beyers discloses “17. The method of claim 10, further comprising:
magnetically detaching the perched UAV with the re-docked crawler from the ferromagnetic surface; (see FIG. 5, blocks 500-542)
Byers is silent but Reuben teaches “…flying the magnetically detached UAV with the re-docked crawler away from the ferromagnetic surface to the pre-perching position; and(see FIG. 3, where the internal monitor drone can inspect one or more structures using a sensor array 230; and see FIG. 8 where the drone can connect to the outside of the vehicle for inspection; see paragraph 153 where a panel of the aircraft can be detected) (see FIG. 8 where the paired inspection drone can connect to a steel surface on the outside of the larger vehicle  for inspection purposes; see paragraph 151-153 and where the drone has magnetics for connecting on the surface or a docking station in paragraph 65)


    PNG
    media_image7.png
    785
    1315
    media_image7.png
    Greyscale
flying the magnetically detached UAV with the re-docked crawler toward another pre- perching position (see docking stations 630b and 630a or outside)  in a vicinity of a second ferromagnetic surface to be inspected or maintained by the re-docked crawler. (see FIG. 8G where inspection vehicle can inspect inside the air vehicle 100 and then move outside the door 865 and connect to  area 825) 
    PNG
    media_image5.png
    640
    922
    media_image5.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 
Claim 17 is amended to recite and the primary reference is silent but Castillo teaches “…a second curved ferromagnetic surface  exhibiting cylindrical or spherical curvature:. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Byers is silent but Reuben teaches “…18. The method of claim 10, further comprising:
magnetically detaching the perched UAV with the re-docked crawler from the ferromagnetic surface; and 
    PNG
    media_image8.png
    1005
    911
    media_image8.png
    Greyscale

flying the magnetically detached UAV with the re-docked crawler away from the ferromagnetic surface to the initial position. . (see FIG. 8G where inspection vehicle can inspect inside the air vehicle 100 and then move outside the door 865 and connect to  area 825 and then return to the docking station in the interior of the vehicle which is as first docking station; see FIG. 11, block 1105-1155)
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Byers is silent but Reuben teaches “…19. The method of claim 10, wherein autonomously perching the UAV comprises sensing the ferromagnetic surface ; (see FIG. 8 where the paired inspection drone can connect to a steel surface on the outside of the larger vehicle  for inspection purposes; see paragraph 151-153 and where the drone has magnetics for connecting on the surface or a docking station in paragraph 65) using a depth camera or laser scanner of the UAV, and touching down on the ferromagnetic surface using the sensed depth camera or laser scanner data. (see paragraph 183)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 
Claim 19 is amended to recite and the primary reference is silent but Castillo teaches “…sensing the curved ferromagnetic surface :. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 

Byers is silent but Reuben teaches “…20. The method of claim 19, wherein autonomously perching the UAV further comprises: aligning the UAV at a pre-touchdown position using the sensed ferromagnetic surface data; ; (see FIG. 8 where the paired inspection drone can connect to a steel surface on the outside of the larger vehicle  for inspection purposes; see paragraph 151-153 and where the drone has magnetics for connecting on the surface or a docking station in paragraph 65)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with the disclosure of the primary reference to Byers since Reuben teaches that a first drone vehicle 100 can include a docking station 830 inside the first vehicle and a second docking station inside the first vehicle and a third docking station outside of the vehicle 100. A second drone vehicle 825 can inspect the inside and the outside exterior surface of the first drone.  The second drone can then provide data to an operator via another computing device 1200. This can ensure that an inspection is performed in a fully automated manner using a second air drone.  See abstract and paragraph 143-155 of Reuben. 

Byers discloses “and aligning to the ferromagnetic surface; “(see col. 14, lines 16-25 where the legs change a polarity to induce a repulsion force to boost the UAV into the air) (see FIG. 5 where in blocks 538-540 the perch is reset to dock the UAV again with the perch)  
 Claim 20 is amended to recite and the primary reference is silent but Castillo teaches “…sensing the curved ferromagnetic surface comprising producing sensed ferromagnetic surface data” (see col. 9, line 40 and col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 


    PNG
    media_image1.png
    972
    1376
    media_image1.png
    Greyscale

Claims 21-22 recite and the primary reference is silent but Castillo teaches “…21 The method of claim 1 wherein the curved ferromagnetic surface comprises a pipe or a storage tank”. (see col. 4, lines 1-35 where the robot is a flying or crawling robot that can inspect the asset; see col. 5, lines 20-47 where the crawling robot inspects a pipeline; See FIG. 4 where the robot that is a crawling and flying robot can inspect the curved or spherical surface of the pipe 410; )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CASTILLO of General Electric™ with the disclosure of the primary reference to Byers since CASTILLO teaches that an aircraft/crawler type drone can be dispatched to inspect the curved surface of a pipe 410.  The drone can then be provided in a pipe asset. The drone can scan and be provided a virtual 3D travel path.  See col. 7, lines 1-55.  An autonomous 3d inspection of the pipe can be performed using a crawling drone or roller or walker drone. See col. 8, lines 46-47.  This can provide a fully autonomous crawling inspection of the pipe using a tablet to direct the drone. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668